720 S.E.2d 671 (2012)
STATE of North Carolina
v.
Keith Leonardo SHROPSHIRE.
No. 152P11-2.
Supreme Court of North Carolina.
January 26, 2012.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
Keith Leonardo Shropshire, for Shropshire, Keith Leonardo,
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 30th of December 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 26th of January 2012."